Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walton et al. (U.S. Patent 6,371,156) in view of Tinklepaugh (U.S. Patent 5,947,446).

While Walton does disclose the actuator operating by fluid, Walton does not specifically disclose that the fluid is pneumatic. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to operate the system disclosed by Walton with air to provide pressure-controlled delivery to a pneumatic system.
Walton does not specifically disclose that what material the process control valve is made from. However, Tinklepaugh teaches a valve wherein components are made of aluminum having an anodized surface with a  Teflon layer (col. 1, lines 26-29). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to formed the process control valve of Walton from a hardcoat anodized 
As combined, the surfaces are exposed to the atmosphere to create a barrier, reduce electrolysis and aluminum corrosion and increase insulative and dielectric properties of the aluminum alloy surfaces. 
In regards to claim 2, it is the office’s position that the process of hardcoat anodizing aluminum necessarily penetrates the surface upon which the hardcoat is applied as evidenced by at least Samuel et al. (U.S. Patent 4,003,334), col. 3, lines 26-31.
In regards to claims 3-8, Tinklepaugh teaches that the hardcoat anodized layer has a thickness of about 0.001 inch. See col. 1, lines 32-34 and col. 2, lines 26-28.
In regards to claims 9-11, Tinklepaugh further teaches a Teflon coating upon the hardcoat anodized layer (col. 1, lines 26-32, and col. 2, lines 29-37). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have included a Teflon layer upon the hardcoat anodized layer to provide a non-stick, lubricated surface (col. 2, lines 46-48).
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that a hardcoat anodized layer provides a barrier, reduces electrolysis and aluminum corrosion and increases insulative and dielectic properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The office further notes that the benefits acknowledged by Tinklepaugh in relation to an anodized aluminum with a Teflon coating  (i.e. reduced weight, increased performance and longevity) are applicable to the control valve system disclosed by Walton and are not limited to the circumstances disclosed by Tinklepaugh (i.e. interior surface and/or over brass).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753